DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 26-28, and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatton (US 20080238110).
Regarding claim 1, Hatton discloses:
a pull handle structure (fig 1), being characterized in comprising: a carrier (22) being mounted on a first object (“body of a case”; see paragraph 0019); a pull handle (40) being movably assembled to the carrier (compare figs 3 & 4); and a limiting section (58; 30) being located on the pull handle (see fig 4) for interfering with (see figs 1 & 3) a second object (14a); wherein the pull handle has a corresponding coupling section (36b; i.e., the portion of 36 which extends through 56; see figs 1 & 3 and paragraph 0025), the pull handle and the carrier are turnablely coupled to each other via the corresponding coupling section (compare figs 3 & 4; note that 40 
Regarding claim 26, Hatton discloses:
the pull handle structure as claimed in claim 1, characterized in that the second object is interfered with the limiting section via a corresponding limiting section (i.e., 14a is engaged with 58 via the through hole of 14a).
Regarding claim 27, Hatton discloses:
the pull handle structure as claimed in claim 26, characterized in that the corresponding limiting section can be a recessed section, a recess, a through hole (the corresponding limiting section of 14a is interpreted as a through hole), a protruded section, a post, a rod, a cambered member, a push-pull member, a hooking member, a flat member, a protrusion, a shaft, a wheel-like member, an externally threaded member, a female retaining member, a male retaining member, an internally threaded member, a block, a stepped section or a retaining member.
Regarding claim 28, Hatton discloses:
the pull handle structure as claimed in claim 1, characterized in that the carrier or the pull handle is provided with an elastic member (38); and the elastic member being pressing against the pull handle or the carrier (see figs 1, 3, & 4), so that the pull handle is elastically turnable (see fig 4 & paragraphs 0021 & 0025).
Regarding claim 42, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the first limiting portion and the second limiting portion are V-shaped or U-shaped (see fig 4).
Regarding claim 43, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the corresponding coupling section is located between the first limiting portion and the second limiting portion (36b is in between the first and second limiting portions, while being laterally offset from them).
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “Hatton does not teach: the limiting section is directly connected to the corresponding coupling section and has a first limiting portion and a second limiting portion that is configured to apply a force to the second object as the pull handle is moved”, Examiner respectfully disagrees. The first and second limiting portion apply a force to the second object as the pull handle is moved from figure 4 to figure 3. The rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675